NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 11 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PAUL SCHWARTZ,                                  No.    17-17166

                Plaintiff-Appellant,            D.C. No. 4:14-cv-02013-JAS

 v.
                                                MEMORANDUM*
OFELIA TATAD; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    James Alan Soto, District Judge, Presiding

                    Argued and Submitted November 13, 2019
                              Pasadena, California

Before: GRABER, BERZON, and CHRISTEN, Circuit Judges.

      Paul Schwartz appeals from the district court’s dismissal and grant of

summary judgment on his claims under the Eighth Amendment that prison

administrators and medical professionals were deliberately indifferent in treating

serious illnesses he experienced while incarcerated. Estelle v. Gamble, 429 U.S.
97, 104–06 (1976). We affirm in part and reverse in part.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       1. We have jurisdiction over the appeal of the order dismissing four of the

defendants—Kate Adkins, Ann Ash, Becky Clay, and Christopher Lamb. Schwartz

designated the district court’s “order granting Summary Judgment and Judgment

filed on September 26, 2017” as the subject of his appeal. The final judgment

encompassed the district court’s earlier dismissal order. See Fed R. Civ. P. 54(b)

(establishing that a district court must ordinarily enter final judgment only once for

all parties).

       2. The district court appropriately dismissed Schwartz’s claims against those

four defendants without prejudice under 28 U.S.C. § 1915A. Although district

courts must give pro se plaintiffs “the benefit of any doubt,” Hebbe v. Pliler, 627
F.3d 338, 342 (9th Cir. 2010) (citation omitted), Schwartz’s filings were too vague

to state a plausible claim.

       As the dismissal was without prejudice, on remand Schwartz can seek leave

to amend his claims against Clay and Lamb, the warden and associate warden of

FCI Tucson. “Leave to amend should be granted if it appears at all possible that the

plaintiff can correct the defect.” Lopez v. Smith, 203 F.3d 1122, 1130–31 (9th Cir.

2000) (en banc) (citation omitted). This principle has particular force for pro se

plaintiffs. Id. There is at least some evidence in the record as developed after the

district court dismissed the four defendants that Clay and Lamb “knew of the

violations [alleged by Schwartz] and failed to act to prevent them.” Taylor v. List,


                                          2
880 F.2d 1040, 1045 (9th Cir. 1989). In particular, Schwartz repeatedly emailed

both Clay and Lamb to tell them that he was not receiving care.

      3. We reverse the grant of summary judgment for Ofelia Tatad. Throughout

much of Schwartz’s time at FCI Tucson, Tatad was Schwartz’s frontline care

provider. Delays in providing treatment can constitute deliberate indifference

where the delay causes suffering. See Wilhelm v. Rotman, 680 F.3d 1113, 1122–23,

1123 n.8 (9th Cir. 2012). According to Schwartz, Tatad repeatedly failed to record

his visits to FCI Tucson’s clinic or refer him for further care, even though he

reported—and was documented as having—serious symptoms, such as tachycardia

and blood in his urine. As a result, viewing the current record most favorably to

Schwartz, a jury could find that Tatad “den[ied], delay[ed] or intentionally

interfere[d] with [Schwartz’s] medical treatment.” Jett v. Penner, 439 F.3d 1091,

1096 (9th Cir. 2006) (citation omitted).

      4. The district court correctly granted summary judgment in favor of

Thomas Longfellow, FCI Tucson’s medical director. Longfellow never treated

Schwartz. To be responsible for an Eighth Amendment violation, Longfellow, like

Clay and Lamb, had to “kn[o]w of the violations [Schwartz endured] and fail[] to

act to prevent them.” Taylor, 880 F.2d at 1045. Although Longfellow periodically

reviewed Schwartz’s care and signed off on certain procedures, there is no

evidence that Longfellow ever knew of or deliberately disregarded any violations


                                           3
of Schwartz’s constitutional rights.

      As chair of the Utilization Review Committee, Longfellow denied two

requests for specialty consultations. But, rather than repeated denials of specialty

care requests,1 see Snow v. McDaniel, 681 F.3d 978, 987, 989 (9th Cir. 2012),

overruled in part on other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th Cir.

2014) (en banc), these were isolated denials that, on their own, say nothing about

Longfellow’s responsibility for any injurious delays in Schwartz’s treatment.

      AFFIRMED in part; REVERSED in part.




      1
       In fact, Schwartz saw one of the specialists a month after the initial request
was denied.

                                          4